Title: From John Adams to Boston Patriot, 29 September 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, September 29, 1809.
				
				1781, February 1st—wrote to Congress: “One of
the most brilliant events which has yet been produced by
the American revolution, is the followingTREATY OF MARINE,Concluded at Copenhagen, the 28th of June, 1780, Old
Style, between her Majesty the Empress of Russia, and
his Majesty the King of Denmark and of Norway, for
the maintenance of the liberty of neutral mercantile navigation, and in which his Majesty the King of Sweden,
as well as their High Mightinesses the States General of
the United Provinces have taken part and acceded, and
which has been signed respectively at St. Petersburg,
the 21st of July, 1780, and the 5th of January, 1781.As by the war by sea, which has actually broken out,
between Great Britain on one side, and France and Spain
on the other, the commerce and the navigation of neutral
powers suffer considerable damages, her Majesty the Empress of Russia and his Majesty the King of Denmark and
of Norway, in consequence of their assiduous attention,
to unite their proper dignities and their cares for the safety
and well being of their subjects; and from the regard
that they have so often testified for the rights of nations
in general; have found it necessary, in the present circumstances, to determine their conduct according to these
sentiments.Her Majesty the Empress of Russia has, by her declaration dated the 28th of February, 1780, to the belligerent
powers, exposed to light, in the face of all Europe, the
fundamental principles which spring from the original
law of nations, which she claims and which she adopts, as
a rule of her conduct in the present war. As this attention of the Empress to watch over the reciprocal rights of
nations, has united the suffrages of all the neutral powers,
so she has engaged herself in it, as an affair which concerns
the most essential of her interests, and she has carried it
to that length, that we may seriously consider it as a subject worthy of the times present and to come; considering
that it is to bring into one system and establish permanently the rights, prerogatives and engagements of neutrality.
His Majesty the King of Denmark and Norway, convinced of these principles,  has likewise established and demanded them, in the declaration of the 8th of July, 1780,
which he has caused to be presented, as well as that of
Russia, to the belligerent powers; and to give them support, he has caused to be equipped a part of his fleet.—From hence has arisen the harmony and unanimity with
which her Majesty the Empress of Russia, and his Majesty
the King of Denmark and Norway, have judged it necessary, by a reciprocal friendship and confidence, and conformably to the interests of their subjects, to confirm these
common engagements, to be concluded by a formal convention. In this view, their said Imperial and Royal Majesties have chosen and named for their plenipotentiaries,
viz. her Majesty the Empress of Russia, Mr. Charles Van
Osten, named Saken, present counsellor of state, knight
of the order of St. Anne, minister plenipotentiary of her
said Majesty at the court of Denmark, &c. &c. and his
Majesty the King of Denmark and Norway, Mr. Otton
Comte De Thott, privy counsellor, knight of the order of the Elephant, &c. Mr. Joachim Otton de Schack Revent Law, privy counsellor, knight of the order of the
Elephant, &c. Mr. Jean Henry d’Eichstedt, privy counsellor, governor of his Royal Highness the Hereditary Prince,
knight of the order of the Elephant, &c. and Mr. Andre
Pierre, Comte de Bernsdorff, privy counsellor, secretary of
state in the department of foreign affairs, director of the
Royal German Chancery, and knight of the order of the
Elephant, &c. who, after having exchanged their full
powers, which are found in good and due form, have
agreed and resolved on the articles following.Article 1. That their said Majesties have sincerely resolved to maintain constantly the most perfect friendship
and concord with the powers actually engaged in the war,
and to observe the most scrupulous neutrality; that they
declare, in consequence, to hold themselves exactly to
this, that the prohibition to carry on any commerce of
contrabande, with the powers actually at war, or with
those who may in the sequel be engaged in it, shall be
strictly observed by their subjects.2. To avoid all error and misunderstanding, concerning
the subject of the name of contrabande, her Majesty the
Empress of Russia, and his Majesty the King of Denmark and
Norway, declare, that they acknowledge only, as effects
of contrabande, those which are comprehended in the
treaties subsisting between the said courts and one or other
of the belligerent powers.—Her majesty the Empress of
Russia conforms herself entirely to the tenth and eleventh
articles of her treaty of commerce with Great Britain;
and extends also the engagements of this treaty, which
are entirely founded upon natural law, to the crowns of
France and Spain, which at the date of the present convention, have no treaty of commerce with her empire.
His majesty the King of Denmark and Norway conforms
himself, on his part, principally to the second article of
his treaty of commerce with Great Britain; and to the
26th and 27th articles of his treaty of commerce with
France; and extends also the engagements of this latter
to Spain, considering that he has not with his last crown
any treaty which determines any conditions on this subject.3. As by this means the contrabande is determined
and fixed, conformably to special treaties and conventions
subsiding between the high contracting parties, and the
belligerent powers; and principally in the treaty between
Russia and Great Britain, of the 20th of June, 1766; as
well as by that between Denmark and Great Britain,
dated the 11th of July, 1670; and by that concluded
between Denmark, and France, the 23d of August, 1742;
the will and intention of her Russian Imperial Majesty
and his Majesty the King of Denmark and Norway, are,
that all other commerce shall be and remain free. Already their Majesties, in their declarations presented to
the belligerent powers, have grounded themselves upon
the general principles of the law of nature, from whence
are derived the liberty of commerce and of navigation, the
rights of neutral nations; and have resolved to depend
no longer upon the arbitrary interpretations that partial
advantages and momentary interests may dictate; in this
view they have agreed upon the following articles.Article 1. That it shall be lawful for every vessel to
navigate from one port to another, and upon the coasts of
the belligerent powers.Article 2. That the effects belonging to the subjects of
the belligerent powers, shall be free, upon neutral vessels,
except merchandizes of contrabande.Article 3. That to determine what ought to be held a
port blockaded: That alone can be considered as such,
in which the vessels which would enter shall be exposed
to an evident danger, by the force which with this view attacks it, and by its vessels, which shall have taken a station
sufficiently near.Article 4. That neutral vessels may only be stopped
for just causes, and upon evident proofs; that, without
loss of time, right shall be done them, and the proceedures
shall be always uniform, prompt and according to the
laws; and that, every time, besides reparation to those
who shall have suffered without cause, there shall also be
given a complete satisfaction for the insult committed
against the flag of their majesties.To the end to protect the general commerce of their
subjects, supported by the fundamental rules above laid
down, her majesty the Empress of all the Russias, and his
majesty the King of Denmark and Norway, have thought
fit, each one in particular, in order to obtain these ends,
to equip a proportional number of vessels of war and frigates. The squadron of each one of these respective
powers shall be stationed in a certain latitude, and shall
be employed in convoys, according to the exigency of
the case, in which the commerce and the navigation of each
nation may be.Article 5. If the merchant ships of one of the contracting powers, shall be in a part of the sea where the
ships of war of their own nation are not stationed, aud
for this reason cannot enjoy their protection; in that case,
the commander of the vessels of war of the other power,
being thereto required, shall grant them with good faith
and sincerity, the necessary assistance. And in this case,
the vessels of war and frigates of one of the two powers,
shall protect and support the merchant vessels of the other;
provided nevertheless, that under the shelter of the protection demanded, there be not exercised any prohibited
commerce, contrary to the laws adopted by the neutrality.Article 6. The present convention cannot be retroactive, and by consequence we cannot take part in differences which have arisen before its conclusion; at least if
these affairs do not concern violences which continue
still, and which tend to oppress all the neutral nations of
Europe.Article 7. If, in spite of the vigilant and friendly care
of the two powers, and the exact observation of the
neutrality on their part, the Russian or Danish merchant
vessels are insulted or taken by the vessels of war or privateers of one or the other of the belligerent powers; in
that case, the minister of the party offended shall make
representations to the court whose vessels of war or privateers shall have been guilty of this act; shall demand restitution of the vessel taken, and shall insist upon a suitable
reparation, without ever losing sight of the satisfaction for
the insult done to the flag. The minister of the other
contracting party shall second efficaciously and seriously
these representations, and shall thus continue them conjointly and unanimously: But if they refuse or put off
from time to time, to do right touching such grievances;
in this case, their majesties shall make reprisals against the
power which refuses to do them right, and shall unite
themselves forthwith, in the most efficacious measures for
this just reprisal.Article 8. If one or the other of the contracting powers, or both together, in virtue of this convention, or any
other which may be made, which may have relation to it,
are disturbed, molested, or attacked, it is agreed that the
two powers shall act in concert to defend themselves reciprocally, and to procure themselves, by united efforts,
an entire and satisfactory reparation, both for the insult
done to the flag, and for the loss caused to their subjects.Article 9. This convention is resolved and fixed for
all the time that the present war shall continue, and shall
serve as the basis of all the engagements which may be
contracted in the sequel, according to the circumstances
of the times, and upon occasion of new wars at sea, which
may unfortunately trouble the repose of Europe; besides
which, these conditions shall be regarded as subsisting,
and shall have a legal validity in the affairs both of commerce and of navigation, and in the determination of the
rights of neutral nations.Article 10. As the end and the principal motive of
this convention is to assure the general liberty of commerce and of navigation, her majesty the Empress of Russia, and his majesty the King of Denmark and of Norway agree and engage before hand to permit, that other
neutral powers accede to this convention, and by taking
cognizance of these principles, to partake also of the obligations and advantages of the said convention.Article 11. To the end that the belligerent powers may
not pretend a cause of ignorance of these said engagements, between the said courts, the high contracting parties will communicate in a manner the most friendly, to
all the belligerent powers, these measures in which they
have united; which measures are so much the less hostile, as they are not hurtful to any other power, but have
solely for their object, the safety of the commerce and of
the navigation of their respective subjects.Article 12. The present convention shall be ratified by
the two contracting parties, and the ratifications shall be
exchanged in good form, in the term of six weeks, to be
computed from the signatures, or even sooner, if it may
be. In faith of which, we have, in virtue of our full
powers, signed the present, and sealed it with our seals.Done at Copenhagen, the 19th of July, 1780.
(L.S.) Charles Van Osten, named Saken.(L.S.) I. Schack Rathlaw.(L.S.) A. P. Comte De bernsdorf.(L.S.) O. Thott.(L.S.) H. Eickstedt.The ratifications of this convention were exchanged at
Copenhagen, the 5-16 of September, 1780, by the same
ministers plenipotentiary who signed it; and as to this
end, the ministers plenipotentiary named to this purpose,
viz. on the part of her Imperial Majesty, Mr. Le Comte
Nikia Panin, actually privy counsellor, senator, chamberlain in exercise, and knight of the orders of St. Andrew,
St. Alexander Newsky and St. Ann, and Mr. Le Comte
John Osterman, vice chancellor, privy counsellor, and
knight of the orders of St. Alexander Newsky and St.
Ann; and on the part of his majesty the King of Sweden, Mr. Le Baron Frederick Van Nolken, envoy extraordinary of his Swedish Majesty at the court of her Imperial Majesty, chamberlain, commandant of the order of
the Polar Star, knight of the orders of the Sword and of
St. John, have signed, the 21st of July, 1780, at St. Petersburg, a similar convention, conceived in the same form,
and word for word of the same tenor with that signed at
Copenhagen, except the second article, in which the stipulations of contrabande being resolved and ratified, to
which they are to adhere, in consequence of treaties subsisting between the crown of Sweden and the other powers, we have to this purpose, to avoid the repetition of
what has been already said, added here literally the second article.We ought further to recollect that the two Kings, who
have joined in this affair to her Imperial Majesty, have acceded as principal contracting parties to the treaties concluded between her Imperial Majesty and the said courts,
and have signed with their own hands upon this subject,
on one part and on the other, an act which has been exchanged at St. Petersburg, by the ministry of her Imperial
Russian Majesty.Here follows the second article of the treaty concluded
and signed at St. Petersburg, the 21st of July, 1780, between her Imperial Majesty, and his Majesty the King of
Sweden.Article 2. To avoid all error and misunderstanding, on
the subject of the name of contrabande, her Imperial Majesty of Russia and his Majesty the King-of Sweden, declare, that they acknowledge only, as effects of contrabande, those which are contained in the treaties subsisting
between the said courts and one or other of the belligerent powers. Her Majesty the Empress of Russia conforms
herself in this entirely to the 10th and 11th articles of
her treaty of commerce with Great Britain, and extends
also the engagements of this treaty, which are founded
entirely on the law of nature, to the crowns of France
and Spain, which at the date of this convention have no
treaty of commerce with her empire. His Majesty the
King of Sweden refers himself principally on his part to
the 11th article of his treaty of commerce with Great
Britain, and to the tenor of the preliminary treaty of
commerce, concluded in the year 1747, between the
crown of Sweden and France; although in this last the
contents of contrabande are not expressly determined,
but that as the two powers have therein understood to
consider one another as Gentes Amicissimæ, and that as
Sweden has therein reserved the same advantages which
the Hanseatic cities enjoy in France, from the most remote times to the present; the advantages which are
comprehended in the treaty of Utrecht being confirmed,
the King has not found any thing necessary to be added.
With regard to Spain, the King finds himself in the same
case as the Empress, and after her example, he extends to
this crown the engagements of the said treaties, wholly
founded on natural law. Their High Mightinesses the
States General of the United Provinces of the Low Countries, have acceded, the 20th of November, 1780, upon
the same footing, to the said convention; and it has been
signed, the 5th of January, 1781, at St. Petersburg, only
with the addition of a13th Article, which, with relation to command, in case
of rencounter or combination of the squadrons and the
vessels of war of the two parties, there shall be observed,
what has been the usage, between crowned heads and the
republic.Amsterdam, February 2d, 1781—wrote to Mr. Dumas,
at the Hague: “Nalla dies, sine Limeâ,” said a great
geometrician; and you are so good an American, that
you will agree with me, that we ought to let no day or
hour pass, in which we can do any service to our country,
without embracing the opportunity. Such an occasion
is the present, when the popular affections, and even the
sentiments of men in power seem to be turning towards
America. When I landed in Spain, I was told by the
Vice Roy of Gallicia, that he had received orders from the
court of Madrid, to treat all Americans who should arrive within his government, as the best friends of Spain.
Would it not be wisdom and policy, as well as humanity,
for their High Mightinesses to imitate this example; and
to publish some permission to Dutch men of war, privateers, letters of marque, and even merchantmen, to carry
their prizes and cargoes into American ports, and to trade
with that country? And also some permission to American privateers and other vessels, to come freely into the ports of this republic; bring in their prizes, sell them,
and even have them condemned in the courts of Admiralty? What reasonable objection or argument can there
be against this?—What damage can it do the republic?
Cannot we contrive to have this suggested to all the
northern courts?By the 10th article of the treaty of alliance with France,
the Most Christian King and the United States agree to invite or admit other powers, who may have received injuries from England, to make common cause with them,
and to accede to that alliance, under such conditions as
shall be freely agreed to and settled between all the parties. Is not this a proper opportunity for Congress to
propose to the King of France to join in such an invitation to all the neutral powers, as we yet call them, though
it seems they are all within a hair’s breadth of being belligerent powers?1781, February 2d—wrote to Messieurs John De Neufville
and Son: “Having adjusted the form of the obligations
to be given in the proposed loan, nothing remains but to
agree upon the other terms, respecting the commission
to be allowed to your house, for receiving the money
from the lenders, and finally paying off and discharging
the obligations. I have had much conversation upon
this subject with several gentlemen of character and experience; and am advised that one per cent for paying
of the interest, and one per cent for paying off the principal finally to the lenders, is a just and reasonable allowance. This I am willing to allow. There is the affair of
brokerage, also, which will require some explanation between us. I should be glad if you would inform me how
much you expect to be allowed for brokerage, when you
engage and employ the broker? But there is one point
that I beg leave to reserve to myself and to any other
minister or agent, who may be sent here in my stead: it
is this, that I, while I stay, and my successor after me,
shall have a right to employ any broker that I or he may
choose, and whenever one or the other may think proper to dispose of the obligations, or as many of them as one or the other may see fit, and allow what brokerage we shall find necessary: the money, however, received upon them, to be paid into the hands of your house. I should be glad of your answer as soon as may be; and in the mean time, I have no further objection to your getting the form of the obligations and coupons translated into Dutch, and printed with all expedition.”In this place, a few words in explanation are necessary. Such was the dejection and despondency of the whole nation, that I was candidly told by all the gentlemen in whom I had any confidence, that a loan was desperate, except Mr. De Neufville, who was very confident that he could obtain a considerable sum, and was extremely importunate with me to open a loan in his house. That gentleman’s politeness and hospitality drew all Americans to his house, & he had made them believe that he could do much, if I would authorise him. I had spies enough upon me, from England, France, and America too, very ready to impute blame to me. Congress were constantly drawing upon me, and there was the utmost danger that their bills would be protested. If this event should happen, I knew that representations in private letters would go to America and to France, that this fatal calamity was wholly owing to my negligence and obstinacy in refusing to open a loan in Mr. De Neufville’s house. I thought it my duty, therefore, to try the experiment. It could do no harm, for we had certainly at that moment no credit to lose. The loan was opened, and all the industry, enterprise and credit of Mr. De Neufville, never disposed of more than five obligations, amounting to five thousand guilders, three thousand of which were lent by Mr. John Luzac, who had previously promised me to advance that sum whenever my loan should be opened, though it should be in the house of Mr. De Neufville. I was not disappointed, however, in the result, because I had absolutely no expectations.Amsterdam, February 4, 1781—wrote to Mr. Searle, at Paris: “I had the honor of your favor of the 24th of Jan. only yesterday. F. is indeed arrived here; but
I cannot learn that R. R. is. I have not been honored
with a visit, as yet, nor have I seen him.There is a courier arrived from Petersburg, who carried
the news of Sir Joseph Yorke’s leaving the Hague. All’s
well in the north.The spirit here waxes warmer. A new play is brought
upon the stage, called De Ruiter, in which the English
are treated as you would wish them, and every line in
which they are so, is applauded a tout rompre, that is, in
plain English, to make all split. I will observe your recommendation concerning Mr. Bromfield, who is still
here. I wish I were at Paris with you. It is more agreeable there than here, at present, as well as more healthy.If the Neutral Confederation should become belligerent,
would it not be a proper time for France and America
to join in proposing to the nations that compose it, to
acknowledge American independence?—There is an article in our treaty to this purpose. Dr. Franklin has
authority to treat with any power in Europe, at least the
commissioners had, and I suppose the dissolution of that
commission has not anulled the authority. I wish you
would converse with the Doctor upon the subject. If he
thinks he has not power, would it not be proper to write
to congress upon the subject if something of this kind
is not done, the northern powers may settle their war and
leave us still to fight it out. The article I refer to is the
tenth of the Treaty of Alliance.—“The Most Christian King
and the United States agree to invite or admit other powers, who may have received injuries from England to make
common cause with them, and to accede to that alliance
under such conditions as shall be freely agreed to and settled between all the parties.” Pray talk about this with
Mr. Dana. There never can be a more inviting opportunity than the present, to execute this article of the treaty.Amsterdam, Feb. 6, 1781—wrote to Mr. Dumas
at the Hague: “I have received your favours of the 3dd and 5th, with their inclosures, all in good order. I have
but one copy of the treaty of alliance, otherwise I would
send you one with pleasure. I am of your opinion, that
no propositions should be yet made to the States General
as a body: but hints and ideas may be suggested to individuals, in order to prepare men’s minds, by familiarizing
them with such speculations. There are critical moments, after which things go of themselves; but it is necessary to prepare things for a crisis, that every thing may
be ready when it arrives. The art of the midwife often
assists the birth and avoids fatal dangers in constitutions
by nature the most vigorous; and the whole corps diplomatic, with all their superb pomp, are but a company of
Grannies.Mr. Searle declares that congress gave me a commission
of Minister Plenipotentiary at the same time that they gave
Mr. Laurens his. But if Mr. Searle is not mistaken,
which I rather believe, the full powers to me, were omitted to be sent me, by some neglect. For I tell you candidly I have no other powers but a commission to borrow
money. As to Mr. Franklin’s power, the matter stands
thus. The three commissioners, at the court of Versailles,
Dr. Franklin, Mr. Arthur Lee and myself, had full power
by a resolution of congress, to treat and make a treaty of
commerce with any power in Europe. Whether the dissolution of that commission, anulls that full power, may
be a question. But the subsequent appointment of Mr.
Laurens, with full power to treat with the republic (if
Mr. Searle is right, and congress ever did give Mr. Laurens such a power) would, I suspect, be legally or diplomatically considered as a supersedeas of that authority
here. So that considering things candidly, I am afraid
there is nobody now in Europe, fully authorized to treat
with this republic, unless it be Mr. Laurens. The accessions of the nations which compose the neutral confederacy, to the treaty of alliance, would, however, be an
event so splendid and decisive for America that there is
not a doubt to be made, that congress would joyfully ratify it, in the first moment, whether it was made by Dr. Franklin or me, or even if it were made by the King of
France, without consulting either of us, provided it were
made upon equitable conditions.I find the people are alike in some particulars, in every
part of the world. This nation now flatters itself with
hopes of peace. They think that when England sees the
neutral confederation ready to go to war with her, she
will retract, beg pardon, change the ministry, make peace,
rise in arms against the ministry, &c. &c. &c.—Alas!
there will be no such thing. Great numbers of cannon
balls must fly before any thing of this kind happens. I
should have thought this cool, penetrating nation more
intimately acquainted with the English heart. The pride
of that people is infinite. Nine in ten of them fully and
firmly believe themselves able to fight and beat all the 
maritime powers of the world. Their imaginations are
all on fire. They think of nothing but drowning Holland, sinking the whole Russian, Danish and Swedish
fleets, exhausting the finances of France and Spain; and
above all, they flatter themselves that the Americans love,
admire and adore them so much, that they will very soon
very humbly implore their King to take them under his
Majesty’s most gracious protection without even making a
condition.—No, Sir! National combinations, political arrangements, and magnificent parade will not overawe the
English in their present state of intoxication. Nothing
but hard blows, taking their fleets of merchant ships,
and taking, sinking and burning their men of war will
bring them to reason. Nor this neither, until it is carried
to such a length, as to deprive such numbers of people of
their subsistence as to make them rise in outrages against
the government. I am sorry that things must go to such
an extremity, but I have not the least doubt that they
will.

				
					John Adams.
				
				
			